Case 1:17-cv-02897-TWP-MPB Document 110 Filed 10/07/19 Page 1 of 2 PageID #: 2154



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                 )
  NATIONAL ASSOCIATION FOR THE                    )
  ADVANCEMENT OF COLORED PEOPLE                   )
  (NAACP),                                        )
  LEAGUE OF WOMEN VOTERS OF INDIANA,              )
                                                  )
                               Plaintiffs,        )
                                                  )
                            v.                    )           No. 1:17-cv-02897-TWP-MPB
                                                  )
  CONNIE LAWSON in her official capacity as       )
  Secretary of State for the State of Indiana,    )
  J. BRADLEY KING in his official capacity as Co- )
  Director, Indiana Election Division,            )
  ANGELA NUSSMEYER in her official capacity )
  as Co-Director of Indiana Election Commission,  )
                                                  )
                               Defendants.        )

                              ORDER ON POSITION STATEMENTS

         The Court has reviewed the parties’ position statements and agrees that proceedings shall

  be held in accordance with the case management plan. In addition, the parties shall confer and then

  contact the Magistrate Judge to schedule a settlement conference.


         IT IS SO ORDERED.

         Date:    10/7/2019


  Distribution:

  Jefferson S. Garn
  INDIANA ATTORNEY GENERAL
  Jefferson.Garn@atg.in.gov

  Trent A. McCain
  MCCAIN LAW OFFICES, P.C.
  Trent@McCain.Law
Case 1:17-cv-02897-TWP-MPB Document 110 Filed 10/07/19 Page 2 of 2 PageID #: 2155




  Rebecca L. McClain
  INDIANA ATTORNEY GENERAL
  rebecca.mcclain@atg.in.gov

  Ellison Sylvina Ward Merkel
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  ellisonmerkel@quinnemanuel.com

  Diana Lynn Moers Davis
  INDIANA ATTORNEY GENERAL
  diana.moers@atg.in.gov

  Parvinder Kaur Nijjar
  INDIANA ATTORNEY GENERAL
  parvinder.nijjar@atg.in.gov

  Myrna Perez
  BRENNAN CENTER FOR JUSTICE
  perezm@brennan.law.nyu.edu

  Aleksandrina Penkova Pratt
  INDIANA ATTORNEY GENERAL
  aleksandrina.pratt@atg.in.gov

  Sascha N. Rand
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  sascharand@quinnemanuel.com

  Eliza Max Sweren-Becker
  BRENNAN CENTER FOR JUSTICE
  eliza.sweren-becker@nyu.edu

  Ellyde R. Thompson
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  ellydethompson@quinnemanuel.com

  Kelly Suzanne Thompson
  INDIANA ATTORNEY GENERAL
  kelly.thompson@atg.in.gov

  Alexandre J. Tschumi
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  alexandretschumi@quinnemanuel.com
